Citation Nr: 0638611	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-24 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hives.

2.  Entitlement to service connection for asthma, claimed as 
a breathing disorder.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for chronic joint pain.

5.  Entitlement to service connection for groin pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from June 1989 to June 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from April and May 2003 rating decisions of the RO by which 
the RO denied entitlement to the benefits sought herein.  

The veteran withdrew his hearing request, and none will be 
provided.

In April 2002, when the veteran filed his initial claim for 
compensation, he listed stomach trouble as one of the 
disabilities for which he was seeking service connection.  
The Board observes that the veteran appears to be claiming 
entitlement to service connection for stomach trouble as due 
to undiagnosed illness.  As the issue of entitlement to 
service connection for stomach trouble to include as due to 
undiagnosed illness has not been adjudicated specifically, 
the Board refers such matter to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Also, in his substantive appeal, the veteran appears to raise 
the issues of entitlement to service connection for cardiac 
ailments, memory loss, anxiety, breathing difficulty, hives, 
diarrhea, blurred vision, skin rashes, night sweats, acute 
migraine like headaches, hair loss, chronic joint pain and 
groin pain as due to undiagnosed illness.  As these issues 
have not been adjudicated, the Board refers them to the RO 
appropriate consideration.  


FINDINGS OF FACT

1.  Hives are not shown to be related to the veteran's active 
duty service or the proximate result of a service-connected 
disability.  

2.  The veteran's asthma is not shown to be related to his 
active duty service.

3.  The veteran is not shown to be suffering from chronic 
headaches.

4.  The veteran is not shown to be suffering from disability 
manifested by chronic joint pain,

5.  The veteran is not shown to be suffering from disability 
manifested by groin pain


CONCLUSIONS OF LAW

1.  Hives are not due to disease or injury that was incurred 
in active duty service nor are they proximately due to or the 
result of service-connected burn scars.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).

2.  Asthma is not due to disease or injury that was incurred 
in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  Headaches are not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

4.  Chronic joint pain is not due to disease or injury that 
was incurred in active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  Groin joint pain is not due to disease or injury that was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a September 2002 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify or 
provide any additional information that he felt would support 
his claims, effectively informing him to provide any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The benefits sought 
herein are denied, and no disability ratings or effective 
dates will be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA and private medical records.  The veteran 
was also afforded a VA medical examination in connection with 
the asthma and hives claims.  The Board will explain below 
why a VA examination pertaining to headaches, chronic joint 
pain, and groin pain need not be provided.  There is no 
indication that there is any outstanding evidence that is 
related to the claims and has not yet been associated with 
the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
§§ 5103A; 38 C.F.R. § 3.159.


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Hives

On June 1989, August 1990, July 1991, and February 1993 
dental health questionnaires, the veteran denied hives.  
Furthermore, hives were not complained of or diagnosed on 
separation from service.  Indeed, the veteran specifically 
denied skin problems in a report of medical history completed 
prior to separation.

Following service, he did present with various skin problems.  
In May 1994, a red maculopapular rash with marked 
dermatographia was noted.  

On March 2003 VA dermatologic examination, the veteran 
reported skin flare-ups and itching since 1996 with some 
earlier episodes in service that he was told were hives.  The 
examiner noted that the service medical records and other 
records were silent as to hives.  The examiner observes 
redness of the skin where the blood pressure cuff was placed 
and other areas that were touched.  The examiner diagnosed 
hives easily developed by touching the skin and opined that 
the etiology of the veteran's hives was uncertain.

On April 2003 VA dermatologic examination, the examiner 
diagnosed prominent dermatographism after scratching.  The 
examiner opined that the veteran's skin condition was 
unrelated to service-connected burn scars and not related to 
service, as there was no mention of hives or similar 
condition in the service medical records.

In October 2004, a VA examiner indicated that the veteran's 
skin condition constituted xeroderma.

The veteran's claimed hives, which have been alternatively 
characterized as dermatographism and xeroderma, were not 
apparent during service.  Indeed, the veteran explicitly 
denied hives on four occasions during service.  One VA 
examiner indicated, in essence, that he could not conclude 
that a relationship between the veteran's skin disorder and 
service existed without resorting to speculation.  Service 
connection may not be based on a resort to speculation or 
even remote possibility, and medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  The other VA 
examiner, after examining the veteran and reviewing the 
record, opined that there was no relationship between the 
current skin manifestations and service or the service-
connected burn scars.

Because there is no competent medical opinion linking the 
veteran's claimed hives to service or to a service-connected 
disability, service connection for hives is denied both on a 
direct and on a secondary basis.  38 C.F.R. §§ 3.303, 3.310.  

The Board notes that the veteran is not competent to render 
medical opinions upon  which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Thus, his assertions 
regarding the presence of a nexus between his claimed hives 
and service or service-connected burn scars are not ones that 
the Board can take into consideration in rendering decision.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
dermatologic examinations, VA examiners opined that the 
veteran's hives were unrelated to service or to a service-
connected disability.  There is no competent medical evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C.A. § 5107.

Asthma

On June 1989, August 1990, July 1991, and February 1993 
dental health questionnaires, the veteran denied asthma.  
Furthermore, asthma was not complained of or diagnosed on 
separation from service.  Indeed, the veteran specifically 
denied asthma in a report of medical history completed prior 
to separation.

However, in November 1989, the veteran complained of 
difficulty breathing through the left nostril, and nasal 
congestion secondary to trauma was diagnosed.  In 1990, the 
lung sounds were clear without rales or wheezing.

The post-service medical records reveal that the veteran now 
suffers from asthma.  A March 2003 VA medical examination 
report reflected a history of asthma that was diagnosed in 
2000.  The Board observes that the veteran was receiving 
treatment for asthma since at least 1999.  

On April 2003 VA medical examination report, the examiner 
observed that there was no indication of asthma in service.  
The examiner diagnosed stable asthma but did not opine that 
it was in any way related to service.  

The veteran apparently believes that his asthma is related to 
service.  Because he is not shown to be a medical 
professional or to possess specialized expertise, the Board 
cannot credit his assertions in this regard.  Espiritu, 
supra.  There is no competent medical evidence of a nexus 
between the veteran's asthma and service.  As such, service 
connection for the veteran's asthma is denied.  38 C.F.R. 
§ 3.303.  

The Board observes that no medical professional provided an 
explicit opinion regarding the lack of nexus between the 
veteran's asthma and service.  Normally, under VCAA, VA would 
be required to seek a medical opinion to assist the veteran 
in establishing his claim of service connection for asthma.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's asthma to service, a medical opinion regarding 
whether the veteran's asthma is directly related to service 
would be of no value in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Headaches 

The service medical records are entirely silent as to 
headaches.  The post-service medical records do not reveal 
complaints or diagnoses of chronic headaches.  Indeed, the 
veteran has not sought any specific treatment for headaches.

A grant of service connection necessitates the presence of a 
current disability.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  Because the record reflects no current 
diagnosis of headaches, service connection for that alleged 
disability is denied.  Id.  

The veteran was not afforded a VA medical examination in 
connection with this claim.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's alleged chronic headaches to service and, indeed, 
no evidence of the claimed disability, a medical opinion 
regarding whether the veteran has chronic headaches that are 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Chronic joint pain

The service medical records are silent as to joint pain, 
chronic or otherwise.  In June 2004, a private physician 
diagnosed arthralgias that were unrelated to Lipitor.  The 
arthralgias primarily involved the hands.  An etiology was 
not provided.

The record does not reflect a diagnosis or any evidence of 
chronic joint pain.  The evidence contains only one diagnosis 
related to joint pain in the hands, but there is no 
indication that this pain is chronic.  Absent a medical 
diagnosis of a current disability, service connection cannot 
be granted.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.  Thus, because chronic joint pain is not shown to be a 
current disability, service connection for it is denied.  Id.  

The Board observes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  The Board need not address 
whether the veteran suffers from an underlying disability 
manifested by chronic joint pain, as there is no absolutely 
no evidence of such.

The veteran was not afforded a VA medical examination in 
connection with this claim.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's alleged chronic joint pain to service and, indeed, 
no evidence of the claimed disability, a medical opinion 
regarding whether the veteran has chronic joint pain that is 
directly related to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Groin pain

The service medical records are silent as to groin pain.  The 
post-service evidence reflects no treatment for groin pain, 
and the record contains no diagnosis of groin pain.  As such, 
the Board cannot conclude that the veteran suffers from groin 
pain.  Because there is no presently shown disability, 
service connection for groin pain is denied.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  

The Board observes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 
supra.  The Board need not address whether the veteran 
suffers from an underlying disability of the groin, as there 
is no absolutely no evidence of such.  

The veteran was not afforded a VA medical examination in 
connection with this claim.  Normally, under VCAA, VA is 
required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's alleged groin pain to service and, indeed, no 
evidence of the claimed disability, a medical opinion 
regarding whether the veteran has groin pain that is directly 
related to service would be of no value in this case.  VA is 
not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


